Per Curiam.
The Chief Justice of this Court has received from Vernon Dumont, an inmate of the State Prison, a letter in which- he states that he is an enrolled Sioux-Assinniboine Indian convicted in the District Court of the Fifteenth Judicial District. He further asserts that the case of State ex rel. Bokas v. District Court, 128 Mont. 37, 270 Pac. (2d) 396, should apply to him.
The letter is in the nature of a petition for the common law *597writ of error cor am nobis. We have previously held that such petitions should be filed in the office of the Clerk of the District Court of the county in which the judgment was rendered. State v. Hales, 124 Mont. 614, 230 Pac. (2d) 960; State ex rel. Irvine v. District Court, 125 Mont. 247, 235.Pac. (2d) 662.
It is ordered that the petition be forwarded to the Clerk of the District Court of Roosevelt County, Montana, and by him called to the attention of the presiding judge of the Fifteenth Judicial District of the State of Montana, and that the petitioner Dumont and the. Attorney General be informed by letter of such transfer.